Exhibit 10.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective as of January 1, 2011, by and between Scott K. Ginsburg (the
“Employee”) and DG FastChannel, Inc., a Delaware corporation (the
“Corporation”).

 

WHEREAS, the Corporation and the Employee are parties to that certain Employment
Agreement dated as of October 3, 2008 (the “Agreement”); and

 

WHEREAS, the Corporation and the Employee desire to amend the Agreement on the
terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Employee and the Corporation,
intending to be legally bound, hereby amend the Agreement as follows:

 

1.             Section 3 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“3.           Employment Term.  The term of the Employee’s employment hereunder
shall begin on the Effective Date and continue until 11:59:59 p.m. CST on
December 31, 2011, unless earlier terminated as herein provided.”

 

2.             Section 4(a) of the Agreement is hereby amended and restated in
its entirety as follows:

 

“(a) Salary: Salary shall be payable in equal bimonthly installments in arrears,
or otherwise in accordance with the Corporation’s ordinary payroll practices.
Employee shall be entitled to annual salary as set forth below, or such higher
compensation as may be established by the Corporation from time to time:

 

From January 1, 2011 through December 31, 2011                  $600,000”

 

3.             Section 4(b) of the Agreement is hereby amended and restated in
its entirety as follows:

 

“(b) Bonus: For calendar year 2011, the Employee shall be eligible for an annual
target bonus in an amount equal to 200% of the then-applicable annual salary. 
The Employee’s actual bonus for calendar year 2011 may be less or more than this
target amount, the criteria upon which any bonus would be awarded to be
determined in the sole discretion of the Compensation Committee (or other
applicable committee) of the Board of Directors (the “Compensation Committee”),
provided, however, that a material portion of

 

--------------------------------------------------------------------------------


 

the Employee’s annual bonus for calendar year 2011 shall be based upon the
Corporation’s attainment of revenue and EBITDA goals established by the
Compensation Committee.  Any annual bonus that becomes payable pursuant to this
Section 4(b) shall be paid between January 1 and March 15th of the year
following the year for which such annual bonus was earned; provided, however, in
no event will the bonus be paid after December 31 of the year following the year
for which such annual bonus was earned.”

 

4.             The following sentence is hereby added to the end of
Section 13(a) of the Agreement:

 

“Notwithstanding the foregoing, in the event of the termination of the
Employee’s employment by reason of the Employee’s death or disability, the
Employee (or the Employee’s estate, as applicable) shall be entitled to receive
the annual bonus which the Employee would have been entitled to receive had the
Employee remained employed by the Corporation pursuant this Agreement for the
entire year during which the Date of Termination occurs, which annual bonus
shall be determined by the Compensation Committee based on the Corporation’s
performance for such year and in accordance with the terms of the applicable
bonus program for such year, payable in a lump sum payment on the date on which
annual bonuses for the year in which the Date of Termination occurs are paid to
the Corporation’s executive officers generally, but in all events such payment
shall be made between January 1 and March 15 of the year following the year in
which the Date of Termination occurs, unless otherwise required by
Section 15(b).  In the event the foregoing amount is paid following a
termination of the Employee’s employment by reason of the Employee’s disability,
the Employee shall have no obligation to seek other employment and any income so
earned shall not reduce the foregoing amounts.”

 

5.             Section 13(b) of the Agreement is hereby amended and restated in
its entirety as follows:

 

“(b)         If the Employee terminates for Good Reason or following a Change of
Control pursuant to Section 12(g) above, or if the Employee is terminated by the
Corporation other than for Cause or any other reason set forth in subparagraph
(a) above during the Employment Term, the Employee shall be entitled to the sum
of (i) the greater of (A) all remaining salary, in a lump sum payment, under
this Agreement to the end of the Employment Term, or (B) salary, in a lump sum
payment, from the Date of Termination through the second anniversary of the Date
of Termination, at the rate of salary in effect on the Date of Termination,
which lump sum shall be paid, unless otherwise required by Section 15(b), within
90 days following the Date of Termination, with the exact date of payment
determined in the sole discretion of the Corporation, plus (ii) the annual bonus
which the Employee would have been entitled to receive had the Employee remained
employed by the Corporation pursuant this Agreement for the entire year during
which the Date of

 

2

--------------------------------------------------------------------------------


 

Termination occurs, which annual bonus shall be determined by the Compensation
Committee based on the Corporation’s performance for such year and in accordance
with the terms of the applicable bonus program for such year, payable in a lump
sum payment on the date on which annual bonuses for the year in which the Date
of Termination occurs are paid to the Corporation’s executive officers
generally, but in all events such payment shall be made between January 1 and
March 15 of the year following the year in which the Date of Termination occurs,
unless otherwise required by Section 15(b).  The Employee shall have no
obligation to seek other employment and any income so earned shall not reduce
the foregoing amounts.”

 

6.             Section 14 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“14.         Severance.  Following the end of the Employment Term, upon
termination of Employee’s employment with the Corporation for any reason other
than Cause, but upon ninety days’ prior written notice if such termination is by
the Employee, the Corporation shall pay to the Employee the sum of (a) an amount
equal to the amount of salary the Employee would have earned if he had remained
employed with the Corporation for a period of six months following the Date of
Termination at the rate of salary in effect on the Date of Termination, which
lump sum shall be paid within 90 days of the Date of Termination, with the exact
date of payment determined in the sole discretion of the Corporation, unless
otherwise required under Section 15(b), plus (ii) the annual bonus which the
Employee would have been entitled to receive had the Employee remained employed
by the Corporation pursuant this Agreement for the entire year during which the
Date of Termination occurs, which annual bonus shall be determined by the
Compensation Committee based on the Corporation’s performance for such year and
in accordance with the terms of the applicable bonus program for such year,
payable in a lump sum payment on the date on which annual bonuses for the year
in which the Date of Termination occurs are paid to the Corporation’s executive
officers generally, but in all events such payment shall be made between
January 1 and March 15 of the year following the year in which the Date of
Termination occurs, unless otherwise required by Section 15(b).”

 

7.             A new Section 28 is hereby added to the Agreement as follows:

 

“28.         Key Person Insurance.  At any time during the Employment Term, the
Corporation shall have the right to insure the life of the Employee for the
Corporation’s sole benefit.   The Corporation shall have the right to determine
the amount of insurance and the type of policy.  The Employee shall reasonably
cooperate with the Corporation in obtaining such insurance by submitting to
physical examinations, by supplying all information reasonably required by any
insurance carrier, and by executing all necessary documents reasonably required
by any insurance carrier.  The Employee shall incur no financial obligation by
executing any required document, and shall have no

 

3

--------------------------------------------------------------------------------


 

interest in any such policy.  The results of any physical examination of the
Employee performed pursuant to the terms hereof shall be made available to the
Employee and shall only be disclosed to the Board of Directors with the prior
written consent of the Employee.  Except for the purposes of determining whether
a disability exists, the Corporation shall not permit the results of any
physical examination of the Employee performed pursuant to the terms hereof to
have any effect on any employment decisions pertaining to the Employee, and the
Corporation hereby agrees and acknowledges that such results shall not have any
such effect.”

 

8.             The Agreement, as amended hereby, shall remain in full force and
effect.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employee and the Corporation have executed and delivered
this Amendment on the date(s) set forth below.

 

 

 

 

 

DG FASTCHANNEL, INC.

 

 

 

Date:

May 10, 2011

By:

/s/ John R. Harris

 

 

Name:

John R. Harris

 

 

Title:

Compensation Committee Chairman

 

 

 

 

 

EMPLOYEE

 

 

 

Date:

May 10, 2011

/s/ Scott K. Ginsburg

 

 

Scott K. Ginsburg

 

5

--------------------------------------------------------------------------------